DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolze (USPGPUB DOCUMENT: 20090194884, hereinafter Stolze) in view of Miyazaki (USPGPUB DOCUMENT: 20040051172, hereinafter Miyazaki).


Re claim 1 Stolze discloses in Fig 11-13 a method of manufacturing a semiconductor device, the method comprising:
 preparing a contact member(100/103), which has a cylindrical
through-hole(inner diameter of 103) therein, and a column-shaped connection terminal(200), which has a polygonal shape(see Fig 12) in a cross-sectional view along a length direction thereof, wherein a length of a diagonal(D200)[0040] of the polygonal 
forming at each corner of the connection terminal(200) having a curvature (see rounded corner of 200) so as to fit an inner surface [0040] of the through-hole(inner diameter of 103); and
press-fitting(insertion)[0040] the connection terminal(200) into the  through-hole(inner diameter of 103) of the contact member(100/103).

Stolze does not specifically teach forming at each corner of the connection terminal(200), a chamfer 

Miyazaki discloses in Fig 24 discloses forming at each corner of the connection terminal(14), a chamfer (chamfer)[0149 of Miyazaki] 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to the teachings of Miyazaki  to the teachings of Stolze in order to be precisely and firmly joined [0149, Miyazaki]



Re claim 2 Stolze and Miyazaki disclose the method of manufacturing a semiconductor device according to claim 1, 


curvature of the inner surface of the through-hole(inner diameter of 103).


Although the combination of Stolze and Miyazaki does not disclose wherein the curvature of each chamfer (chamfer)[0149 of Miyazaki] is not less than 0.50 times but not greater than 2.0 times a
curvature of the inner surface of the through-hole, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose wherein the curvature of each chamfer (chamfer)[0149 of Miyazaki] is not less than 0.50 times but not greater than 2.0 times a
curvature of the inner surface of the through-hole as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize long-term stability in the context 
of mechanical stresses and vibrations that occur [0003 of Stolze]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves 


Re claim 3 Stolze and Miyazaki disclose the method of manufacturing a semiconductor device according to claim 1, wherein the forming a chamfer (chamfer)[0149 of Miyazaki] includes applying pressing force(press-fit)[0046 of Stolze] against each corner of the connection terminal(200) to have the chamfer (chamfer)[0149 of Miyazaki].

Re claim 4 Stolze and Miyazaki disclose the method of manufacturing a semiconductor device according to claim 1, wherein the connection terminal(200) has a rectangular(see Fig 12 of Stolze) shape.

Re claim 5 Stolze and Miyazaki disclose the method of manufacturing a semiconductor device
according to claim 4, 

Stolze and Miyazaki does not disclose wherein the length of the diagonal of the connection terminal(200)    after the    forming a    chamfer (chamfer)[0149 of Miyazaki] is not
  less than 1.02 times    but    not    greater than 1.10    times the inner
diameter of the through-hole(inner diameter of 103).


  less than 1.02 times    but    not    greater than 1.10    times the inner
diameter of the through-hole, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose wherein the length of the diagonal of the connection terminal(200)    after the    forming a    chamfer (chamfer)[0149 of Miyazaki] is not
  less than 1.02 times    but    not    greater than 1.10    times the inner
diameter of the through-hole as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize long-term stability in the context 
of mechanical stresses and vibrations that occur [0003 of Stolze]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 6 Stolze and Miyazaki disclose the method of manufacturing a semiconductor device according to claim 4, wherein the forming a chamfer (chamfer)[0149 of Miyazaki] includes   forming the chamfer (chamfer)[0149 of Miyazaki]    at    the    each    corner (see Fig 12 of Stolze)

Stolze and Miyazaki does not disclose so    that a sum of chamfer (chamfer)[0149 of Miyazaki] widths in a circumferential direction thereof of the connection terminal(200)    is    not    less    than 0.20    times but not greater than 0.28 times an inner circumference of the through-hole(inner diameter of 103) .

Although the combination of Stolze and Miyazaki does not disclose so    that a sum of chamfer (chamfer)[0149 of Miyazaki] widths in a circumferential direction thereof of the connection terminal(200)    is    not    less    than 0.20    times but not greater than 0.28 times an inner circumference of the through-hole, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  so    that a sum of chamfer (chamfer)[0149 of Miyazaki] widths in a circumferential direction thereof of the connection terminal(200)    is    not    less    than 0.20    times but not greater than 0.28 times an inner circumference of the through-hole as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general 
of mechanical stresses and vibrations that occur [0003 of Stolze]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)




Re claim 7 Stolze discloses in Fig 11-13 a semiconductor device, comprising:
a contact member(100/103) having a cylindrical through-hole(inner diameter of 103) therein; and
a column-shaped connection terminal(200) which has a
polygonal shape(see Fig 12) in a cross-sectional view along a length direction thereof, having a curvature(see Fig 12) so as to fit an inner surface of the through-hole(inner diameter of 103), at each corner of the polygonal shape, each corner contacting with the inner  surface (see Fig 12)[0040] of the through-hole(inner diameter of 103) of the 

Stolze does not specifically teach forming at each corner of the connection terminal(200), a chamfer 

Miyazaki discloses in Fig 24 discloses forming at each corner of the connection terminal(14), a chamfer (chamfer)[0149 of Miyazaki] 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to the teachings of Miyazaki  to the teachings of Stolze in order to be precisely and firmly joined [0149, Miyazaki]


The limitations “the connection terminal being press-fitted into the through-hole” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
  

Re claim 8 Stolze and Miyazaki disclose the    semiconductor    device    according    to    claim    7,
wherein the connection terminal(200) has a rectangular(see Fig 12 of Stolze) shape (see Fig 12).


Re claim 9 Stolze and Miyazaki disclose the    semiconductor    device    according    to    claim    8,

Stolze and Miyazaki does not disclose wherein the curvature of each chamfer (chamfer)[0149 of Miyazaki] is not less than 0.50 times but not greater than 2.0 times a curvature of the inner surface of the through-hole(inner diameter of 103).

Although the combination of Stolze and Miyazaki does not disclose wherein the curvature of each chamfer (chamfer)[0149 of Miyazaki] is not less than 0.50 times but not greater than 2.0 times a curvature of the inner surface of the through-hole(inner diameter of 103), it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the curvature of each chamfer (chamfer)[0149 of Miyazaki] is not less than 0.50 times but not greater than 2.0 times a curvature of the inner surface of the through-hole as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize long-term stability in the context 
of mechanical stresses and vibrations that occur [0003 of Stolze]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with 


Re claim 10 Stolze and Miyazaki disclose the    semiconductor    device    according    to    claim    8,


Stolze and Miyazaki does not disclose wherein a sum of chamfer (chamfer)[0149 of Miyazaki] widths in a circumferential direction of said each chamfer (chamfer)[0149 of Miyazaki] of the connection terminal(200) is not less than 0.20 times but not greater than 0.28 times    an inner
circumference of the through-hole(inner diameter of 103).

Although the combination of Stolze and Miyazaki does not disclose wherein a sum of chamfer (chamfer)[0149 of Miyazaki] widths in a circumferential direction of said each chamfer (chamfer)[0149 of Miyazaki] of the connection terminal(200) is not less than 0.20 times but not greater than 0.28 times    an inner
circumference of the through-hole, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  does not disclose 
circumference of the through-hole as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize long-term stability in the context 
of mechanical stresses and vibrations that occur [0003 of Stolze]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Re claim 13 Stolze and Miyazaki disclose the semiconductor device according to claim 7, wherein the press-fitted connection terminal(200) has a tapered end at at least one end (see Fig 12 of Stolze).


wherein each chamfer (chamfer)[0149 of Miyazaki] of the connection terminal(200) is in contact with the inner surface of the through-hole(inner diameter of 103), with a contacting portion that contacts the inner surface of the through-hole(inner diameter of 103) as an origin(see Fig 12 of Stolze).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stolze (USPGPUB DOCUMENT: 20090194884, hereinafter Stolze) and Miyazaki in view of Shirasaki (USPGPUB DOCUMENT: 2010/0308940, hereinafter Shirasaki).

Re claim 11 Stolze and Miyazaki disclose the    semiconductor    device    according    to    claim    7,

Stolze and Miyazaki does not disclose wherein the contact member(100/103) has a nickel plating layer or nickel alloy plating layer on a surface thereof.

Shirasaki discloses wherein the contact member has a nickel plating layer or nickel alloy plating layer on a surface thereof[0053].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Shirasaki to replace the material of Stolze’s device because such .  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stolze (USPGPUB DOCUMENT: 20090194884, hereinafter Stolze) and Miyazaki in view of Kobayashi (USPGPUB DOCUMENT: 2003/0141602, hereinafter Kobayashi).


Re claim 12 Stolze and Miyazaki disclose the semiconductor device according to claim 7, 


Stolze and Miyazaki does not disclose wherein the connection terminal(200) has a nickel plating layer or nickel alloy plating layer on a surface thereof.

Kobayashi discloses wherein the connection terminal has a nickel plating layer or nickel alloy plating layer on a surface thereof[0028].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Kobayashi to replace the material of Stolze’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819